Order entered December 20, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01120-CR

                              JESUS ANDRES, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court At Law No. 1
                               Kaufman County, Texas
                          Trial Court Cause No. 28970CC

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE